PER CURIAM.
A Federal Power Commission order of September 1, 1960 authorizes Texas *595Eastern Transmission Company to construct new facilities and to provide during the winter months a new type of natural gas service known as Winter Service. Petitioners, customers of Texas Eastern, sell natural gas directly or indirectly to consumers in Ohio, West Virginia, Pennsylvania, Maryland and New York. They bring the order here for review under § 19(b) of the Natural Gas Act, 52 Stat. 831-832 (1938), as amended, 15 U.S.C.A. § 717r(b).
Petitioners do not want the new service and contend that the Commission has fixed too low a rate for it. They say the rate should not be based on segregated costs, that certain costs have been understated, that the record is not precise or complete enough to support the conclusion that the rate is just and reasonable, and that the Commission should have reopened the proceedings to hold concurrent hearings on this matter and another application.
The Commission’s brief points out that it may revise the rate if “actual operating experience with Winter Service reveals some significant change * * Commission counsel said in oral argument:1 “the Commission has not foreclosed the petitioners from coming to the Commission several years after this winter service has been in operation and suggesting that the costs which Texas Eastern suggested it would incur in performing the winter service had been understated and it costs more than was expected and therefore it is now appropriate that the Commission determine on the basis of actual operating experience what the winter service [rate] should be.”
Mr. Justice Reed, speaking for this court, recently said: “The role of reviewing courts in passing on the rate-making methods used by administrative agencies is necessarily narrow. These matters are properly for the Commission, and its determination is to be disturbed for only the most basic forms of abuse.” Battle Creek Gas Co. v. Federal Power Commission, 108 U.S.App.D.C. 209, 213, 281 F.2d 42, 46. We find no abuse.
Affirmed.

. A transcript of the oral argument was made available to us by the parties,